Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated May 3, 2022, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed May 24, 2022-November 1, 2022 have been 

considered.


Claim Objections

 	Claims 2-4, 8, 10, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-7, 9, 12, 13, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 9, 10, 12, 13, 16, and 21 of U.S. Patent No. 11342382 [‘382]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows.

Present Application
Patent ‘382
1. An apparatus, comprising: a stack comprising a plurality of first layers, each first layer comprising a respective memory material element of a plurality of memory material elements coupled with a respective first electrode of a plurality of first electrodes; and a pillar extending through the plurality of first layers and coupled with the plurality of memory material elements, wherein the pillar comprises: a second electrode; a third electrode coupled with the plurality of memory material elements; and a dielectric material interposed between the second electrode and the third electrode.

1. An apparatus, comprising: a stack comprising a plurality of first layers, each first layer comprising a respective memory material element of a plurality of memory material elements coupled with a respective first electrode of a plurality of first electrodes; and a pillar extending through the plurality of first layers and coupled with the plurality of memory material elements, wherein a memory material element of the plurality of memory material elements is operable to be accessed based at least in part on a voltage difference between the pillar and the respective first electrode, and wherein the pillar comprises: a second electrode; a third electrode at least partially surrounding the second electrode and coupled with the plurality of memory material elements; and a dielectric material interposed between the second electrode and the third electrode, the dielectric material electrically isolating the second electrode from the third electrode.
5. The apparatus of claim 1, wherein each first layer further comprises a respective second memory material element of a plurality of second memory material elements coupled with the respective first electrode, further comprising: a second pillar extending through the plurality of first layers and coupled with the plurality of second memory material elements, the second pillar comprising: an additional second electrode; an additional third electrode coupled with the plurality of second memory material elements; and the dielectric material interposed between the additional second 10 electrode and the additional third electrode of the second pillar. 
3. The apparatus of claim 1, wherein each first layer further comprises a respective second memory material element of a plurality of second memory material elements coupled with the respective first electrode, further comprising: a second pillar extending through the plurality of first layers and coupled with the plurality of second memory material elements, wherein a second memory material element of the plurality of second memory material elements is operable to be accessed based at least in part on a voltage difference between the second pillar and the respective first electrode, the second pillar comprising: an additional second electrode; an additional third electrode at least partially surrounding the additional second electrode of the second pillar and coupled with the plurality of second memory material elements; and the dielectric material interposed between the additional second electrode and the additional third electrode of the second pillar, the dielectric material of the second pillar electrically isolating the additional second electrode of the second pillar from the additional third electrode of the second pillar.
 6. The apparatus of claim 1, wherein the third electrode at least partially surrounds the second electrode.
See claim 1.
7. The apparatus of claim 1, further comprising: a switching component coupled with the third electrode; and a fourth electrode coupled with the switching component, wherein accessing a memory material element of the plurality of memory material elements is based at least in part on activating the switching component to apply a voltage from the fourth electrode to the third electrode.
7. The apparatus of claim 1, further comprising: a switching component coupled with the third electrode; and a fifth electrode coupled with the switching component, wherein accessing the memory material element is based at least in part on activating the switching component to apply a second voltage from the fifth electrode to the third electrode.
 9. A method, comprising: applying a first voltage to a first electrode located at a first layer of a stack, the first electrode coupled with a plurality of memory material elements located at the first layer; accessing a memory material element of the plurality of memory material elements based at least in part on applying a second voltage to a third electrode of a pillar that extends through the stack, wherein the pillar comprises the third electrode and a second electrode, and wherein the third electrode is coupled with additional memory material elements located at additional layers of the stack; and maintaining the second electrode of the pillar at a third voltage at least partially concurrently with applying the second voltage. 
9. A method, comprising: applying a first voltage to an electrode located at a first layer of a stack, the electrode coupled with a plurality of memory material elements located at the first layer; accessing a memory material element of the plurality based at least in part on applying a second voltage to an exterior electrode of a pillar that extends through the stack, wherein the pillar comprises the exterior electrode and an interior electrode at least partially surrounded by the exterior electrode, and wherein the exterior electrode is coupled with additional memory material elements located at additional layers of the stack; and maintaining the interior electrode of the pillar at a third voltage at least partially concurrently with applying the second voltage.
12. The method of claim 9, wherein the pillar further comprises a dielectric material interposed between the third electrode and the second electrode.
10. The method of claim 9, wherein the pillar comprises a dielectric material interposed between the exterior electrode and the interior electrode, the dielectric material electrically isolating the exterior electrode from the interior electrode.
13. The method of claim 9, wherein a characteristic of the second voltage is based at least in part on maintaining the second electrode at the third voltage.
12. The method of claim 9, wherein a characteristic of the second voltage is based at least in part on maintaining the interior electrode at the third voltage.
15. The method of claim 9, wherein applying the second voltage to the third electrode comprises: applying the second voltage to a fourth electrode; and coupling the fourth electrode with the third electrode via a switching component.
13. The method of claim 9, wherein applying the second voltage to the exterior electrode comprises: applying the second voltage to a second electrode; and coupling the second electrode with the exterior electrode via a switching component.
16. The method of claim 9, wherein maintaining the second electrode at the third voltage comprises: maintaining an electrode line coupled with the second electrode at the third voltage.
16. The method of claim 9, wherein applying the third voltage to the interior electrode comprises: maintaining a second electrode line coupled with the interior electrode at the third voltage while applying the first voltage.
17. An apparatus, comprising: a stack comprising a plurality of first layers, each first layer comprising a respective first electrode of a plurality of first electrodes coupled with a corresponding plurality of memory material elements; a pillar extending through the plurality of first layers and coupled with a respective first memory material element at each first layer, the pillar comprising: a second electrode; and a third electrode coupled with the respective first memory material elements; and a controller operable to; apply a first voltage to an electrode of the plurality of first electrodes; access a memory material element of the respective first memory material elements based at least in part on applying a second voltage to the third electrode; and maintain the second electrode at a third voltage at least partially concurrently with applying the second voltage.
9. A method, comprising: applying a first voltage to an electrode located at a first layer of a stack, the electrode coupled with a plurality of memory material elements located at the first layer; accessing a memory material element of the plurality based at least in part on applying a second voltage to an exterior electrode of a pillar that extends through the stack, wherein the pillar comprises the exterior electrode and an interior electrode at least partially surrounded by the exterior electrode, and wherein the exterior electrode is coupled with additional memory material elements located at additional layers of the stack; and maintaining the interior electrode of the pillar at a third voltage at least partially concurrently with applying the second voltage.
18. The apparatus of claim 17, wherein the pillar further comprises a dielectric material interposed between the third electrode and the second electrode. 
10. The method of claim 9, wherein the pillar comprises a dielectric material interposed between the exterior electrode and the interior electrode, the dielectric material electrically isolating the exterior electrode from the interior electrode.
19. The apparatus of claim 17, wherein the third electrode at least partially surrounds the second electrode. 
See claim 9.
20. The apparatus of claim 17, further comprising: a second pillar extending through the plurality of first layers and coupled with a respective second memory material element at each first layer, the second pillar comprising: an additional second electrode; and an additional third electrode coupled with the respective second memory material elements, wherein the controller is further operable to: float the additional third electrode at least partially concurrently with applying the second voltage to the third electrode.
21. The apparatus of claim 18, further comprising: a second pillar extending through the plurality of first layers and coupled with a respective second memory material element at each first layer, the second pillar comprising: a second interior electrode; a second exterior electrode at least partially surrounding the second interior electrode and coupled with the respective second memory material elements; and a second dielectric material interposed between the second interior electrode and the second exterior electrode, the second dielectric material electrically isolating the second interior electrode from the second exterior electrode.


As can be seen from the above table, claim 1 of the present application differ from claim 1 of patent ‘382, in that patent '382 recites the process to access the particular memory element.  However, since both recite the identical structure, it is reasonable to interpret that the patent covers all of what the present application claims.  Therefore, coverage has already been given.
For similar reasons, claims 5-7, 9, 12, 13, and 15-20 are rejected over claims 1, 3, 7, 9, 10, 12, 13, 16, and 21 of patent ‘382.	


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pellizzer [US Patent Application # 20180138241].
With respect to claim 1, Pellizzer discloses an apparatus [fig. 1], comprising: a stack comprising a plurality of first layers [110], each first layer comprising a respective memory material element of a plurality of memory material elements [140’s] coupled with a respective first electrode of a plurality of first electrodes; and a pillar [150] extending through the plurality of first layers and coupled with the plurality of memory material elements, wherein the pillar comprises: a second electrode [any intersection going through the electrode planes is considered as an electrode]; a third electrode [any other electrodes] coupled with the plurality of memory material elements; and a dielectric material interposed between the second electrode and the third electrode [“The electrode planes 110 may be separated by layers of dielectric material.” – see par. 0016].

Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 2: The apparatus of claim 1, wherein a capacitance of the pillar is based at least in part on a capacitive coupling between the second electrode and the third electrode. 
-with respect to claim 8: The apparatus of claim 1, further comprising: a fifth electrode coupled with the second electrode of the pillar, wherein the fifth electrode is configured to maintain the second electrode of the pillar at a voltage during at least part of an access operation for a memory material element of the plurality of memory material elements.
-with respect to claim 10: The method of claim 9, wherein a capacitance of the pillar is based at least in part on the second voltage being applied to the third electrode while the second electrode is maintained at the third voltage.
-with respect to claim 14: The method of claim 9, wherein the third electrode at least partially surrounds the second electrode. 

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        November 14, 2022